NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                  Argued June 11, 2008
                                  Decided July 1, 2008

                                          Before

                          DANIEL A. MANION, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 07‐2722

UBAIDULLAH SYED,                                   Petition for Review of an Order of the
     Petitioner,                                   Board of Immigration Appeals.

      v.                                           No. A96 420 630

MICHAEL B. MUKASEY, Attorney
General of the United States,
      Respondent.

                                        O R D E R

       After fleeing from an arranged marriage in Hyderabad, India, Ubaidullah Syed
sought withholding of removal and protection under the Convention Against Torture.  An
immigration judge denied the requested relief, though, because Syed could not show that,
upon removal, his life or freedom would more likely than not be threatened on account of
any protected ground.  The Board of Immigration Appeals affirmed the decision and
dismissed Syed’s appeal.  Syed now petitions for review.  Because Syed has not
demonstrated past persecution or a clear probability of future persecution upon return to
India, we deny the petition for review.
No. 07‐2722                                                                             Page 2

                                         Background

        For most of his life, Syed was an adherent of Mahdavia, an Islamic sect found
throughout India.  As the son of a top cleric, he was expected to enter into an arranged
marriage orchestrated by Mahdavia elders in his hometown of Hyderabad.  But in 1995, on
the eve of his wedding, he asked if he could meet his future wife, Sabiha Banu, and speak
with her before their union.  The elders refused the request, and Syed responded with a
threat to boycott the wedding unless he could meet his bride beforehand.  Syed capitulated,
however, after the elders threatened him with exile.  But the ensuing marriage was not a
happy one.  Syed was not attracted to Banu, and their sexual life was hampered by a
medical problem that caused Banu great pain during sexual relations.  

        In March 1996 Syed left Hyderabad for Chennai, leaving behind his wife and
newborn son.  Within a week of his departure, one of Syed’s in‐laws found him and
demanded that he return to his family in Hyderabad.  Syed reports, “I refused, but the
man . . . began to punch and push me and told me that I had better do so, or he was going to
seriously hurt me.”  Syed appealed to the Chennai police for assistance but was told that
“this is your domestic problem” and that there would be no police intervention unless “you
got some blood coming out from your body, then, only we make a case.”  Fearing further
violence, Syed returned to Hyderabad.  Over the next four years, he fled to Bangalore,
Mumbai, and Calcutta—and each time he was forced to return to Hyderabad under similar
circumstances.  Upon his return, Mahdavis would “threaten [him] with violence, and even
death, if [he] were to attempt to leave [his] wife again.”  Finally, in 2000, Syed ran away to
New Delhi, where he evaded detection by “hiding” and “liv[ing] in huts” for five months
until departing the country.

        Syed entered the United States illegally on August 15, 2000.  Some time later he was
arrested at a bus station in Detroit, Michigan.  While living in the United States, Syed
obtained a divorce and converted from Mahdavia to Sunni Muslim, “whose religious laws
on divorce are,” according to Syed, “more reasonable and . . . the clerics are not involved in
the decision process of marriage or divorce.”  Meanwhile, Syed’s parents sought a divorce
on his behalf (one that the Mahdavi community would recognize) from the elders in
Hyderabad.  The elders denied the request, however, and insisted that it was Syed’s “fate”
to remain wedded to Banu.  Shortly thereafter, a group of Syed’s in‐laws threatened his
parents and demanded that they reveal his whereabouts.  They “began to hit and push . . .
around” Syed’s father, who has health problems, and “he required hospital attention after
this.”  The record does not, however, provide any further detail regarding Syed’s father’s
medical treatment.  
No. 07‐2722                                                                            Page 3

        Following this incident Syed’s parents complained to the Hyderabad police, but the
local inspector demanded a sizable bribe to protect them from harassment.  Even after
Syed’s parents paid the bribe, the police refused to intervene and “generally responded that
unless someone has been killed, they are not concerned.”  The record contains other
evidence of requests for governmental assistance, including (1) an undated letter from Syed
to the president of the Hyderabad Human and Civil Rights Forum requesting protection for
his parents, who are “elderly, weak and sensitive” and “not in [a] position to handle . . .
gangsters or rowdies”; (2) an order from the High Court of Judicature denying “anticipatory
bail” to Syed’s parents because no crime has been alleged and “the police are not expected
to arrest the petitioners without registering a crime”; and (3) an illegible police complaint
filed with the Hyderabad City Police.  

        In February 2006 Syed sought withholding of removal and relief under the
Convention Against Torture (CAT), arguing that he had suffered past persecution for
attempting to divorce his wife and that he feared future persecution because of his divorce
in the United States and his conversion from Mahdavia to Sunni.  The immigration judge
(IJ) denied the applications on numerous grounds.  First, the IJ determined that Syed’s
opposition to arranged marriage was not a religious conviction but rather a personal
preference for a different wife.  According to the IJ, Syed was “unwilling[] to remain
married to Ms. Banu [because] he simply did not find her attractive and believed that she
came to the marriage with a medical problem.”  The IJ found support for this conclusion in
Syed’s own statements that he did not, at the outset, disagree with the institution of
arranged marriage and that “had his wife been a different person, he may have remained
married to her.”  Moreover, the IJ noted, Sunnis also practice arranged marriage.  Second,
contrary to Syed’s assertions, “law enforcement authorities in India have taken some action”
to protect him and his parents.  And, finally, the IJ held that Syed’s own account of his time
in New Delhi confirmed that he could relocate safely within India, “a huge country with a
population that is greater than the United States.”

       Syed’s appeal to the Board of Immigration Appeals (BIA) was similarly unsuccessful. 
The BIA agreed with the IJ that Syed had not experienced persecution because “his claim
evolved out of a personal disagreement” as opposed to a religious opposition to arranged
marriage.  The BIA also determined that Indian authorities had “taken action to protect his
family.”  Furthermore, “the mistreatment perpetrated by his in‐laws, consisting of little
more than harassment and minor beatings, [does not] amount[] to persecution.”  And
Syed’s experience in New Delhi demonstrated that he could relocate safely elsewhere in
India.
                                           Analysis
       If the BIA issues its own opinion instead of supplementing or adopting the IJ’s
decision, we confine our review to the BIA’s opinion.  Moab v. Gonzales, 500 F.3d 656, 659
No. 07‐2722                                                                             Page 4

(7th Cir. 2007).  And we will uphold the agency’s decision so long as it is supported by
reasonable, substantial, and probative evidence on the record considered as a whole.  See
INS v. Elias‐Zacarias, 502 U.S. 478, 481 (1992); Moab, 500 F.3d at 660.

       Syed contests the denial of his application for withholding of removal under the
Immigration and Nationality Act, which prevents removal if “the alienʹs life or freedom
would be threatened in that country because of the alienʹs race, religion, nationality,
membership in a particular social group, or political opinion.”  8 U.S.C. § 1231(b)(3)(A).1  An
applicant can establish eligibility for withholding of removal by demonstrating past
persecution, which creates a rebuttable presumption of future persecution, or by offering
evidence of a clear probability (“more likely than not”) of future persecution.  Irasoc v.
Mukasey, 522 F.3d 727, 729‐30 (7th Cir. 2008); BinRashed v. Gonzales, 502 F.3d 666, 670‐71 (7th
Cir. 2007).

        Syed’s first argument on appeal is that the BIA erred by construing his claim merely
as a religious objection to arranged marriage; according to Syed, his claim also encompasses
a religious objection to the Mahdavi prohibition on divorce.  Taken together, these practices
constitute “[f]orced . . . marriage.”  This is a very fine—and ultimately fruitless—analytical
distinction.  The BIA evaluated Syed’s claim of religious opposition to arranged marriage
and explicitly addressed his desire “to end his marriage.”  Furthermore, the BIA appreciated
Syed’s contention “that he was forced to engage in an arranged marriage” from which he
could not escape while living in India.

         Syed’s real disagreement lies with the BIA’s conclusion that his claim evolved out of
a personal disagreement.  The record is replete with admissions by Syed that he would have
been happy in a different arranged marriage.  His marriage was lacking because he was not
attracted to his wife and he was sexually disgruntled.  Moreover, by his own account,
Syed’s religious opposition to forced marriage emerged only on the eve of his wedding. 
Still, Syed eventually sought a new religion that would give him “the choice.”  According to
Syed, Sunnis can, prior to arranged marriage, “talk to [one’s future spouse] . . . and you can
go with her outside.  And . . . you can have an engagement before marriage, and so that you
can know each other well.  If you don’t like, you can cancel before marriage.”  Ultimately,
however, Syed cannot show that his in‐laws and the Mahdavia elders targeted him for his
religious beliefs.  To the contrary, Syed notes that his community was angered by the wasted
expense of his wedding; the humiliation that his wife has suffered; and the dishonor that
Syed has brought upon Mahdavia by his actions.



       1
         Syed has waived his CAT claim by failing to address it in his opening brief before
this court.  See Haxhiu v. Mukasey, 519 F.3d 685, 692 (7th Cir. 2008).  
No. 07‐2722                                                                                 Page 5


        Syed also contends that the harm he has alleged is severe enough to constitute past
persecution.  He is wrong.  This court defines persecution as “punishment or the infliction
of harm for political, religious, or other reasons that this country does not recognize as
legitimate.”  Dandan v. Ashcroft, 339 F.3d 567, 573 (7th Cir. 2004) (quotation marks and
citations omitted).  Persecution can take many forms, including physical abuse, economic
deprivation, detention, arrest, interrogation, prosecution, imprisonment, illegal searches,
surveillance, and torture.  Irasoc, 522 F.3d at 730; Tarraf v. Gonzales, 495 F.3d 525, 534‐35 (7th
Cir. 2007).  While there is no “generic checklist” of bad acts amounting to persecution, we
consider the frequency and severity of the harm inflicted.  Liu v. Ashcroft, 380 F.3d 307, 313
(7th Cir. 2004); see Irasoc, 522 F.3d at 730.  Even a single event of physical abuse can be
persecution so long as the harm is great.  Gomes v. Gonzales, 473 F.3d 746, 754 (7th Cir. 2007)
(defining persecution to include a single incident of “severe physical abuse and terrorism
inside his home, when his curtains were set on fire as Muslim fundamentalists held a knife
to his throat and confiscated his property”); Zhu v. Gonzales, 465 F.3d 316, 319‐20 (7th Cir.
2006) (concluding that a beating that required seven stitches was not alone enough to
constitute persecution).  Unfulfilled threats, however, almost never rise to the level of
persecution.  See Bejko v. Gonzales, 468 F.3d 482, 486 (7th Cir. 2006) (“Threats can constitute
past persecution only in the most extreme circumstances, such as where they are of a most
immediate or menacing nature or if the perpetrators attempt to follow through on the
threat.”).  But see Kantoni v. Gonzales, 461 F.3d 894, 898 (7th Cir. 2006) (“A credible threat that
causes a person to abandon lawful political or religious associations or beliefs is
persecution.”).  

         The record reflects that Syed and his parents received threats of violence, but those
threats materialized only twice—first in Chennai, when Syed was “punch[ed] and
push[ed]” and then again when Syed’s in‐laws “physically abused” his father.  Any report
of state‐sanctioned violence is troubling, but Syed has provided little detail about these two
encounters.  Without more information, these incidents are not severe or frequent enough to
satisfy the stringent requirements of withholding of removal.  See Boci v. Gonzales, 473 F.3d
762, 767 (7th Cir. 2007).  Additionally, there are reasons for the IJ to have doubted the
credibility of the Mahdavis’ threats.  Syed reports that each time he returned to Hyderabad
he was told that he would be killed if he left his wife again.  Yet Syed kept leaving—which
provoked only further threats and harassment.  Furthermore, Syed’s fear of death upon
return is inconsistent with the Mahdavis’ demand that he “accept [his] wife and child” and
live with them.  Finally, Syed insists that he will be tortured if removed, but his fear of
torture is based only on a single report that if he returns, “the main cleric from Hyderabad
 . . . want[s] me to be turned over to him.”  This is too speculative to constitute persecution.
No. 07‐2722                                                                                Page 6

       Also unavailing is Syed’s argument that the BIA failed to address adequately
whether his conversion to Sunni makes future persecution more likely than not.  The BIA’s
analysis on this point is light, but so too is the evidence upon which Syed relies.  Syed
offered the following conjecture at the hearing:

       They will harass me, because that’s a big thing in my community that I cannot
       change my [sect]. . . . They might kill me, or I don’t know what they are going
       to do with me.  Because there are some cases before, like 50, 60 years before? 
       When somebody change their religion, they killed their persons, and so we
       got a graveyard. . . . [M]y father told me that . . . there’s the punishment they
       give.

Elsewhere Syed writes that the consequence of return would be torture, a forced
renunciation of his Sunni faith, and a public announcement “that I have returned to the
Mahdavia sect.”  Instead of pointing to specific evidence regarding the Mahdavis’ treatment
of converts, Syed compares his situation to that of a former Muslim who converted to
Christianity and faced capital punishment if removed to Iran.  This is no substitute for
reliable information about Mahdavi practices.  Because Syed failed to furnish any evidence
other than his own suspicions, it was not unreasonable for the BIA to conclude that “the
respondent has failed to show that he more likely than not would be persecuted upon
return to India on account of his conversion from the Mahdavian sect of Islam to the Sunni
sect.”

        Syed’s inability to establish past persecution or a clear probability of future
persecution dooms his appeal, as does his failure to connect any of his mistreatment to a
protected ground.  Although Syed may have meritorious arguments on several ancillary
issues, we need not reach those arguments because they would not alter the ultimate
outcome of this case.  See Kadia v. Gonzales, 501 F.3d 817, 821 (7th Cir. 2007) (“[T]he doctrine
of harmless error is applicable to judicial review of immigration decisions.”).  Substantial
evidence supports the BIA’s denial of withholding of removal.  Accordingly, we DENY the
petition.